Citation Nr: 1027635	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to January 1972.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript of 
the hearing is associated with the Veteran's claim folder.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
bilateral hearing loss and tinnitus, which he contends he suffers 
as a result of noise exposure in service.  Specifically, he 
reports that his military occupation as a railroad worker exposed 
him to loud noises from train engines and heavy equipment.  The 
Veteran's Form DD 214 confirms that he worked as a heavy vehicle 
driver and that he spent 7 months in on-the-job training for 
laying railroad track.  The Veteran is competent to describe his 
experiences in service, and his account of noise exposure is 
reasonable for his service occupation.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  Noise exposure in service is 
therefore conceded.  There are no audiological data in his 
service treatment records.  

During his March 2010 Board hearing, he reported that he also 
served in the Army Reserve and the National Guard through the 
1980s, in which capacity he was exposed to noise from heavy 
artillery.  The claims file does not contain any reserve or 
National Guard records.  On remand, an attempt should be made to 
locate these records.  


The Veteran was afforded a VA audiological evaluation in January 
2008, in which his history of military noise exposure was 
documented and mild bilateral sensorineural hearing loss and 
tinnitus were diagnosed.  In a February 2008 addendum, the 
examiner noted that the Veteran was exposed to noise in his post-
service occupations.  He also noted that no audiological evidence 
from service could be located.  He concluded that the Veteran's 
hearing loss and tinnitus are not likely related to service.  

This opinion is inadequate because the examiner fails to provide 
any rationale for his conclusion that the Veteran's disabilities 
are not related to service.  To be adequate for adjudication 
purposes, a medical opinion must do more than state a conclusion.  
A medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In 
addition, the Board has determined that complete service 
treatment records may not have been obtained and one purpose of 
this remand is to obtain a more complete record. 

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, a remand is required to afford the Veteran an adequate 
VA examination.  

Accordingly, the claim is REMANDED for the following actions:

1.	Contact the appropriate service department 
and/or record storage facility in an attempt to 
verify any and all periods of the Veteran's 
service subsequent to January 1972, including 
active duty for training and inactive duty for 
training with the United States Army National 
Guard, as well as the United States Army 
Reserves.  Any records identified should be 
obtained and associated with the Veteran's 
claims folder.  If no records are identified or 
located, this should be documented in the claims 
folder.

2.	Thereafter, schedule the Veteran for a VA 
audiological evaluation to determine the 
nature and likely etiology of his claimed 
hearing loss and tinnitus claims.  The claims 
file should be made available to the 
examiner in conjunction with the 
examination.  The examiner should be informed 
that the Veteran was exposed to machinery 
noise during service.  Based on examination 
and records review, the examiner should offer 
an opinion responding to the following:

Is it at least as likely as not 
(i.e., probability of 50 percent) 
that any diagnosed tinnitus and/or 
bilateral hearing loss had their 
onset during or were caused by 
disease or injury during service?  

A complete rationale should be provided 
for any opinion expressed.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




